Citation Nr: 1430875	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  07-36 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2011, the Veteran testified via videoconference before the Board.  A transcript of that proceeding is associated with the Veteran's claims file.

This matter was last before the Board in October 2011, when it was reopened and remanded for further evidentiary development.   As will be discussed in greater detail below, a review of the Veteran's claims file reveals substantial compliance with the Board's October 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Hepatitis C was not present during service and is not etiologically related to any incident of active duty service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through a notice letters dated November 2005 and March 2006, which fully addressed all notice elements. These letters informed the Veteran of what evidence was required to substantiate his claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file. All post-service treatment records and reports identified by the Veteran have also been obtained.

The Board notes that the Veteran reported that he received treatment at the Camp Pendleton Naval Hospital.  Negative responses were received from both the National Personnel Records Center (NPRC) and from Camp Pendleton directly.  In May 2012, NPRC responded negatively to a VA Personnel Information Exchange System (PIES) request for in-patient records from Camp Pendleton.  In January 2013, Camp Pendleton responded to a request by explaining that it had no records whatsoever relating to the Veteran.  In April 2013, the RO made a formal finding of unavailability of hospitalization records from Camp Pendleton.  In April 2013, the Veteran was notified of the unavailability of those records and afforded the opportunity to submit those records himself.  The Veteran responded in May 2013 by stating that his records had been destroyed in a fire.  Camp Pendleton, however, in its January 2013 response simply noted that it had no records relating to the Veteran.

Pursuant to the Board's October 2011 remand, the Social Security Administration (SSA) records were obtained and associated with the Veteran's claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

VA sought a medical opinion in this case in May 2009.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds this opinion is adequate to decide the issue on appeal as the physician reviewed the Veteran's claims file and provided an opinion supported by a thorough rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Analysis

The Veteran asserts that he contracted hepatitis C as a result of treatment rendered in response to a motor vehicle accident during the Veteran's period of active service at Camp Pendleton.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

That the Veteran has been diagnosed with hepatitis C is not in doubt.  Several records note that the Veteran suffers from hepatitis C. See, e.g., October 2002 VA Treatment Record; April 2007 Private Opinion of Dr. B.

To begin, the Board addresses the Veteran's contention that he was diagnosed with hepatitis C in June 1973 at Camp Pendleton Naval Facility.  See Hearing Transcript at pg. 3.  The Veteran is competent to relay a diagnosis rendered by a medical professional.  See generally Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this instance, however, the Board does not find that assertion credible.

An October 2002 VA treatment records details that the Veteran explained that "his life changed drastically since he was diagnosed with hep[atitis] C in 1999." Further, in a December 2001 medical examination in conjunction with his application for SSA benefits, the Veteran explained that he did not know where he contracted hepatitis C, but the Veteran felt as if he contracted the virus during a post-service prison riot.  See December 2001 Evaluation of Dr. M.O.  Those statements from the Veteran are in direct contradiction to his present assertions that hepatitis C was diagnosed in service in 1973.  Indeed, in the October 2002 VA treatment record, the Veteran explains that hepatitis C was diagnosed in 1999, not 1973.  The Board does acknowledge a June 1973 service treatment noting that the Veteran came in close contact with hepatitis; however, neither that record, nor any other service treatment record, confirms a diagnosis of hepatitis C in service.  Given the major inconsistencies between the Veteran's current assertions of an in-service diagnosis and his prior assertions that he was diagnosed with hepatitis C well after service, the Board finds his assertions of an in-service diagnosis not credible.  Thus, the Board affords those contentions no probative weight whatsoever.

Likewise, the Board finds the evidence to be against a finding that the Veteran contracted hepatitis C in service.  

The Veteran has provided conflicting accounts of his in-service experiences.  Initially, the Veteran asserted that he received a blood transfusion as a result of his in-service motor vehicle accident.  See March 2003 Initial Claim for Service Connection; June 2007 Statement of Veteran.  Indeed, the Veteran emphatically stated that "blood was given to me for blood I lost of [sic] blood from auto accident."  June 2007 Statement of Veteran.  Now, the Veteran has asserted that he never received a blood transfusion in service.  See Hearing Transcript at pgs. 9-10. Instead, he now claims that he only received a needle and intravenous therapy (IV) as a result of his motor vehicle accident.  Although the Veteran is undoubtedly competent to state what type of care he received during service, the Board finds those assertions not credible.  The Veteran has altered his story.  First he asserted that he received blood transfusions in service and now he has denied such and only asserts that needles and IV therapy was rendered as a result of his in-service motor vehicle accident.  The Board finds those statements not credible and, accordingly, affords the Veteran's assertions as to in-service medical care no probative weight.

This inconsistency is augmented by statements that the Veteran has offered to various medical providers.  The Veteran received VA treatment in October 2001.  There, he explained that his only blood exposure was at his job in 1991 and 1996 and he was diagnosed with hepatitis C in 1993.  See October 2001 VA Treatment Record (Virtual VA). The same is true of an October 2001 consult with Dr. M.O., in conjunction with the Veteran's application for SSA benefits.  There, the Veteran explained that he came in contact with blood during prison riots.  See October 2001 Medical Record of Dr. M.O.  The Veteran made no mention of any blood received during service or any type of risk encountered during his period of service.  Thus, as stated above, the Board affords the Veteran's account of in-service treatment no probative value as his accounts are not credible given their internal inconsistencies.

The Veteran submitted a statement from Dr. F.J., dated February 2006.  In that statement, Dr. F.J. states "[the Veteran] presented with a history of Hepatitis C positive and stated at that initial visit he contracted hepatitis while still on active duty dating back to 1973."  The Board, however, affords that assertion no probative value as it is based on the Veteran's not competent and not credible accounts.  To the extent that the Veteran asserts that he contracted hepatitis C in service, the Board notes that he is not competent to state such.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  To the extent that the Veteran asserts that he was diagnosed with hepatitis C in service or told by a clinician during service that he contracted hepatitis C, those assertions are not credible, as discussed above.  The Veteran has frequently asserted that he was not diagnosed with hepatitis C until many years following service, despite recently claiming that he was diagnosed in service.  Thus, whether Dr. F.J. was relying on the Veteran's first-hand account that he acquired hepatitis C in service or the Veteran's relay of an in-service diagnosis, Dr. F.J.'s statement is based on faulty information that is either not competent or not credible.  Thus, the Board affords Dr. F.J.'s statement no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate, such as a self-reported and inaccurate history).

The Veteran also submitted a statement from Dr. B.B., dated April 2007.  Dr. B.B. stated that the Veteran "told me that he had a blood transfusion in 1972 in conjunction with his military service."  Dr. B.B. further explained that the Veteran "did not have any other risk factors for contracting hepatitis C." As such Dr. B.B. concluded that "[b]ased on this information provided to me, I believe that it is highly likely that [the Veteran] contracted his hepatitis C through his military service.  Studies have shown a higher incidence of hepatitis C in the military population compared to the civilian population."  In November 2007, Dr. B.B. submitted an addendum to his April 2007 opinion.  There, he explained that he was in receipt of the June 1973 service treatment record noting the Veteran's close contact with hepatitis and he noted that "[t]his is the basis on my thinking that he had contracted his hepatitis C while in the service."  Again, this opinion is entitled to no probative weight.  First, it relies upon the Veteran's not credible assertions that he underwent a blood transfusion in service, as discussed above.  Second, Dr. B.B. states that the Veteran possessed no other risk factors outside his purported in-service blood transfusion.  The Veteran, however, has not even asserted such.  Indeed, as discussed above, the Veteran has stated that he came in contact with prisoners' blood during riots while he was working in a correctional facility.  See October 2001 Medical Record of Dr. M.O.; October 2001 VA Treatment Record.  Given Dr. B.B.'s reliance on those incredible or untrue items, the Board cannot afford his ultimate conclusion any probative weight.  See Reonal, 5 Vet. App. 458.

On the other hand, VA sought a medical opinion in this case.  In May 2009, a VA physician tendered an opinion as to whether hepatitis C was contracted in service.  The physician reviewed the Veteran's claims file and concluded that it was less likely than not that the Veteran's hepatitis C was acquired in service.  He explained that he could find absolutely no evidence of any blood transfusion in service and also stated that simply because the Veteran came in close contact with hepatitis C, as detailed in the service treatment records, that was not enough to conclude that hepatitis C was contracted in service.  

The Board affords the VA physician who authored the May 2009 opinion great probative weight.  The VA physician, unlike Drs. B.B. and F.J., did not rely on the Veteran's incredible accounts of an in-service blood transfusion.  Indeed, the VA physician correctly pointed out that there is no credible evidence that any such blood transfusion was performed in service.  Moreover, the VA physician discussed the only competent and credible evidence that the Veteran may have contracted hepatitis in service-the June 1973 service treatment record which noted close contact with hepatitis.  The VA examiner explained that coming into close contact was not enough for one to contract hepatitis C.  This is unlike Dr. B.B., who merely concluded that because the Veteran came in close contact with hepatitis, along with the incredible reports of an in-service blood transfusion, the Veteran likely contracted hepatitis C in service.  Given the VA physician's conclusion thorough supporting rationale, coupled with his consideration of the Veteran's claims file, the Board affords the May 2009 VA opinion great probative weight.

Finally, as discussed above, to the extent that the Veteran contends that he contracted hepatitis C in service on his own accord, the Board deems that assertion not competent as the transmission of hepatitis C is a complex medical question beyond the ken of a layperson.  See Jandreau, 492 F.3d at 1376-77.

Thus, weighing the evidence, the preponderance is against the Veteran's claim.  There is no probative evidence to support the Veteran's claim.  Indeed, Dr. B.B.'s and Dr. F.J.'s opinions are rendered not probative as they rely on the Veteran's clearly not credible and not competent accounts of his in-service experiences, namely that he contracted hepatitis C in service and that he underwent an in-service blood transfusion.  The Veteran's assertions that he contracted hepatitis C in service are simply not competent as discussed above.  On the other hand, the May 2009 VA opinion weighs heavily against the claim.  The authoring physician concluded that it was less likely than not that hepatitis C was contracted in service and provided an explanation that close contact with hepatitis, which is conceded in service treatment records, is simply not enough to conclude hepatitis C was incurred in service.  There is no probative evidence counter to the highly probative May 2009 VA opinion.

The Board finds that the preponderance of the evidence is against the claim, and thus the benefit-of-the-doubt doctrine is not for application. Accordingly, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


